FILED
                           NOT FOR PUBLICATION                             AUG 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: HARRINGTON                     No. 11-56831
TOOLS, INC.,
                                                 D.C. No. 2:10-cv-08005-PA
              Debtor,

                                                 MEMORANDUM*
HARRINGTON TOOLS, INC.,

              Appellant,

  v.

SUNLAND CHEMICAL AND
RESEARCH CORP., AKA Sunland
Chemical Corp.,

              Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted August 9, 2013**
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SILVERMAN and WARDLAW, Circuit Judges, and GEORGE, Senior
District Judge.***

      Harrington Tools, Inc. (“HTI”) appeals the district court’s order affirming

the bankruptcy court’s decision granting Sunland Chemical & Research Corp.’s

(“Sunland”) motion for summary judgment and affirming the bankruptcy court’s

evidentiary rulings. We have jurisdiction pursuant to 28 U.S.C. §§ 158(d) and

1291, and we affirm.

      The bankruptcy court correctly concluded that HTI’s equitable indemnity

claim against Sunland fails as a matter of law because equitable indemnity “is not

available in the absence of a joint legal obligation to the injured party.” Prince v.

Pac. Gas & Elec. Co., 202 P.3d 1115, 1122 (Cal. 2009). HTI has not raised a

triable question as to whether HTI and Sunland may be jointly liable to

Community Bank, even under California’s liberal joint liability rules. See Time

For Living, Inc. v. Guy Hatfield Homes/All Am. Dev. Co., 280 Cal. Rptr. 904, 911

(Cal. Ct. App. 1991) (“It is well established that tortfeasors need not have acted in

unison, or even concurrently, to be considered as joint tortfeasors. Even tortfeasors

whose successive acts unite to produce an indivisible injury may be considered



        ***
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.

                                           2
joint tortfeasors for purposes of equitable indemnity.”). Rather, all of HTI’s

claimed damages are the result of its breach of its own loan agreement with

Community Bank, and it cites nothing in the record establishing that Sunland could

be liable to the bank for obligations that are HTI’s alone.1 See Prince, 202 P.3d at

1126 n. 10.

      The district court deemed HTI’s challenges to the bankruptcy court’s

evidentiary rulings abandoned because HTI failed to support them with argument.

Issues abandoned before the district court ordinarily will not be considered on

appeal. See Harik v. Cal. Teachers Ass’n, 326 F.3d 1042, 1052 (9th Cir. 2003).

Even if we were to consider HTI’s arguments, we would not reverse unless the

bankruptcy court abused its discretion and the error was prejudicial. Johnson v.

      1
         HTI asserts that Community Bank would have several claims against
Sunland, but points to nothing in the record to show that Community Bank could
satisfy the elements of any of the causes of action it lists. See, e.g., Cal. Gov’t
Code § 66499.32(b) (California’s Subdivision Map Act, providing a cause of
action for damages only to “[a]ny grantee, or his successor in interest, of real
property which has been divided” unlawfully); Lazar v. Super. Ct., 909 P.2d 981,
984 (Cal. 1996) (observing that a fraud claim requires detrimental reliance on a
false statement); Sumner Hill Homeowners’ Ass’n v. Rio Mesa Holdings, LLC, 141
Cal. Rptr. 3d 109, 135 (Cal. Ct. App. 2012) (noting that slander of title requires
publication of a false statement that disparages title to property and results in direct
pecuniary loss); First Nationwide Sav. v. Perry, 15 Cal. Rptr. 2d 173, 176 (Cal. Ct.
App. 1992) (noting that, in unjust enrichment claims, “[t]he fact that one person
benefits another is not, by itself, sufficient to require restitution” unless “the
circumstances are such that, as between the two individuals, it is unjust for the
person to retain it”).

                                           3
Neilson (In re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008). HTI cites nothing in the

excluded evidence that raises a genuine dispute as to joint liability, and thus any

error was harmless. We need not reach the bankruptcy court’s conclusions that

HTI’s claim is barred by the statute of limitations and by laches because HTI has

failed to assert any viable claim against Sunland.

      AFFIRMED.




                                           4